Appeal from an award of disability benefits. Claimant was hired by the foreman of the corporation and paid by it. The accident happened while claimant was repairing the railing of the stoop of No. 359 Bast One Hundred and Thirty-sixth street, New York city. The building was owned by Anna Lundgren, president of the corporation, and occupied by her family and that of her daughter, who was treasurer and secretary of the corporation. The corporation had its office in this building and it was necessary for employees to pass through the building to get to the shop in a separate building in the rear where the corporation manufactured its product. The corporation furnished the materials for the repairs. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.